                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza       USDC SDNY
                                                    New York, New York 10007
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                    November 15, 2019
                                                                                   DOC #:
                                                                                   DATE FILED: 11/18/2019
BY CM/ECF
                                        Application GRANTED. The November 15, 2019, deadline -- for
The Hon. Lorna G. Schofield
                                        joint requests to charge, joint proposed voir dire, the joint
United States District Court for the
                                        proposed verdict sheet and joint statement -- is extended nunc
  Southern District of New York
Thurgood Marshall                       pro tunc until November 18, 2019.
United States Courthouse
40 Foley Square                         Dated: November 18, 2019
New York, New York 10007                       New York, New York

       Re:     United States v. Michael Hollingsworth, 19 Cr. 333 (LGS)

Dear Judge Schofield:

       The parties write to request an extension of time from November 15, 2019, until November
18, 2019, within which to file their joint requests to charges, joint proposed voir dire, joint
proposed verdict sheet, and joint statement. The parties hope to reach agreement on as many items
as possible, and the Government believes such agreement is most likely if the parties can receive
additional time to file these documents.

       This is the parties’ first request for an extension of this deadline. Defense counsel has
consented to this request.

       We thank the Court for its consideration of this matter.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York


                                         By: /s/ Kedar S. Bhatia
                                            Kedar S. Bhatia
                                            Michael R. Herman
                                            Jessica K. Fender
                                            Assistant United States Attorneys
                                            (212) 637-2465/2221/2276
